DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  

Election/Restrictions
	Applicant's election with traverse of Group (I) in the reply filed on March 24, 2022 is acknowledged. Group (I), drawn to the compounds of the formula recited in claim 1, embraced by claims 1-8 was elected by Applicant. 
Applicant also elected, with traverse, the following species:

    PNG
    media_image1.png
    140
    271
    media_image1.png
    Greyscale
. The Examiner has determined claims 1-4 and 6-8 read on the elected species.  The elected species was not found, thus, the search was expanded. Based on the search results, the specie election is withdrawn. 

Claims 1, 3-8 and 13-17 are pending and claims 1-8 are under consideration. Claims 13-17 are withdrawn based on the lack of unity. 

Specification
The objection to the abstract of the disclosure is withdrawn. 

Claim Objections
The objections of claims 1-3 because of 1) the phrase “OR1, R1 chosen;” 2) the term “are” should be inserted between the terms “substitutions” and “chosen;” 3) the phrase “NR2R2, each R2;” 4) the phrase “OR5, R5 chosen;” 5) the phrase “NR6R6, each R6;” 6) the phrase “OR9, R9 chosen;” and 7) the phrase “NR10R10, each R10;” are withdrawn based on the amendments.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “free radicals” is withdrawn based on the amendments.  
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term "include" is withdrawn based on the amendments.  
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “mixtures thereof” in the definition of R3, is withdrawn based on the amendments.  
The rejection of claims 3, 6 and 7 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the variable R4 is withdrawn based on the amendments.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “mixtures thereof” in, e.g. the definition of A, section iv), is vague. The subformulas in said claim cannot form mixtures when bonded to the phenyl ring. Maybe Applicant intends “combinations thereof” rather than mixtures. Therefore, claims 1, 3, 6 and 7 are vague.
Regarding claims 3-7, the hydrogen in the definition of R4 lacks antecedent basis.   
Also, in claim 5, the N-R3 in the definition of Y lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 3, 6 and 7 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kato et al. (US 20130153874) is withdrawn based on the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624